annualincentiveplando_image1.jpg [annualincentiveplando_image1.jpg]




ELIGIBILITY
Employees of Westmoreland Coal Company (“WCC”), or any of its subsidiaries, pay
grade 9 or higher scheduled to work at least 40 hours per week are eligible for
AIP. Designated front-line supervisors in the U.S. that are pay grade 8 are also
eligible. Payments are based on three components: financial, safety, and
individual. AIP payout is based on the achievement of each component and is not
guaranteed to pay out at target. Awards are capped at two times target for each
component. The target percentage of salary is referenced in Schedule 1.


COMPONENTS OF AIP


Financial
Based on WCC or the employee’s mine location attaining or exceeding its
performance goal approved by the Board of Directors each year
Safety
Based on lagging and leading indicators for each mine or for global consolidated
Individual
Based on achievement of 3 individual goals established by individual and
approved by manager





Financial Goals: The financial goal is based on the performance of either a
specific mine or the global consolidated segment. Please refer to Schedule 1 for
relevant financial goals.


•
Financial Threshold: Financial Threshold is defined as meeting 80% the financial
goal. 50% of the financial component pays out upon achieving Financial
Threshold. If performance fails to meet Financial Threshold, there will be no
financial payout.



•
Financial Target: Financial Target is defined as meeting 100% of the financial
goal. 100% of the financial component pays out upon achieving Financial Target.
Results that fall between Financial Threshold and Financial Target will result
in a prorated payout between 50% and 100%.



•
Financial Maximum: Financial Maximum is defined as exceeding Financial Target by
20%. 200% of the financial component pays out upon achieving Financial Maximum.
Performance that falls between Financial Target and Financial Maximum will
result in a prorated calculation and payout between 100% and 200%. Two hundred
percent (200%) is the maximum payout of the Financial Goal even if performance
exceeds Financial Maximum.



If global consolidated financial performance is below 80%, mine financial
performance will be capped at 100% regardless of mine level performance.


Safety Goals: The safety goals are comprised of lagging (running 3-year average)
and leading indicators. Please refer to Schedule 1. The metrics are reported
monthly. The safety score is based on actual versus target, and weighted as
follows:


•
General Managers – 50% on lagging indicators, 50% on leading indicators; and

•
All others – 30% on lagging indicators, 70% on leading indicators.

 
In the event of a reportable fatality due to safety, the following rules shall
apply:
•
No yearly safety bonus will be paid to the facility incurring the fatality;





--------------------------------------------------------------------------------

annualincentiveplando_image1.jpg [annualincentiveplando_image1.jpg]




•
Whether or not a safety bonus will be paid to a corporate employee will be at
the discretion of the CEO for employees Grade Level 9 through 13, at the
discretion of the Compensation & Benefits Committee for the Named Executive
Officers and at the discretion of the Board of Directors for the CEO; and

•
All other locations will receive pay out based upon their facility’s leading and
lagging indicators.



Individual Goals: The individual goal component is based on achievement of
individual goals tied to corporate initiatives.


•
The percentage payout will be evaluated on achievement of certain individual
goals established between the employee and his/her manager. Employees have the
opportunity to earn more than 100% of their individual goals up to 200% based on
exemplary achievement of these performance objectives as evaluated by their
manager and approved by the Chief Executive Officer (“CEO”).



•
Employees will select three AIP goals. These goals should be defined in writing
by January 31, but in no case later than March 31 of each year (or in the event
that an employee is hired or promoted into an AIP eligible position after the
first of the year, on or within 30 days of the employee's date of event). All
goals shall be "SMART" goals: specific, measurable, aligned, realistic, and
time-bound. Individual goals cannot be related to safety or financial
performance. Further, there will be no payout for individual goals if an
employee is deemed responsible for a material weakness relative to the
Sarbanes-Oxley Act. WCC reserves the right to recuperate any previous payouts
made if gross omission or error is discovered after the fact.



AIP TERMS AND CONDITIONS


•
Any incentive award may be adjusted either upward or downward at the sole
discretion of the CEO and/or the Board of Directors, based upon company or
individual performance and/or any other factor regardless of whether it is
earned in accordance with this and/or any other document.



•
Awards granted will be calculated based upon the participant's pay grade and
base salary on September 30, 2017. For the financial, safety and individual
percentages, the location and grade of the employee on September 30 will dictate
payout. If the employee is a global employee as of September 30, then
global/corporate components and percentages apply. If the employee is a mine
employee, then the mine-level components and percentages apply. See Schedule 1
for the components and percentages.



•
Any employee hired October 1, 2017 or later is ineligible for the 2017 AIP.
Further, changes made to pay grade or salary after September 30 are not
considered for purposes of the 2017 AIP.



•
Employees must be in a qualified pay grade by September 30 to participate. A
participant must be employed by WCC on the date the payments are distributed in
2018 in order to receive payment under the Guideline, except as approved by the
Compensation and Benefits (“C&B”) Committee.







--------------------------------------------------------------------------------

annualincentiveplando_image1.jpg [annualincentiveplando_image1.jpg]




•
Employees must be an active full-time employee, scheduled to work at least 40
hours per week, and in good standing. All incentive awards granted will be
calculated excluding disability pay continuation three months or greater. For
example, if an employee worked nine months, but was on disability pay
continuation for three months, upon return, he/she would receive a 75% AIP bonus
(annual salary, less disability pay continuation).



•
The C&B Committee shall approve the financial and safety metrics in the 1st
quarter of 2018.



•
AIP payments will be distributed following completion of WCC’s consolidated
annual audit and approval of the payout by the Board of Directors.



•
Taxes, deferrals, and distributions that are required to be withheld by federal,
state, provisional or local or other governmental authority shall be deducted
from all cash payments.



•
No member of the Board of Directors shall be liable for any action taken or
determination made in good faith with respect to the AlP.



•
Receipt of any portion of the award is subject to all terms and conditions
described in this program.



•
Participation in the AIP is neither a contract nor a guarantee of continuing
employment. The AIP may be modified, suspended or terminated at any time by the
Company and no participant has any entitlement until the annual payout is made.



•
WCC’s CEO has final say on the interpretation of the AIP and procedures, except
where the CEO is directly impacted, in which case the Board of Directors has
final say on the interpretation of the AIP.





